FILED
CHARLOTTE, NC

  

Ce El Biles MAR 16 2021
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA wees 2ISTRICT cour
CHARLOTTE DIVISION STRICT OF NC

UNITED STATES OF AMERICA DOCKET NO.: 3") | CR) W

ORDER TO SEAL
INDICTMENT

V.

JESSICA EARLENE TRUESDALE

UPON MOTION of the United States of America, by and through William T. Stetzer,
Acting United States Attorney for the Western District of North Carolina, for an order directing
that the Motion to Seal and this Order and Indictment be sealed, to protect the secrecy of the
on-going nature of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order and Indictment be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office.

a
This the / ib day of March, 2021.

L/ i+ GL,
UNITED STATES MAGISTRATE JUDGE

 

Case 3:21-cr-00076-MOC-DSC Document 2 Filed 03/16/21 Page 1of1

 
